1    MCFARLIN LLP
     Timothy G. McFarlin (State Bar No. 223378)
2    Email: tim@mcfarlinlaw.com
     Jarrod Y. Nakano (State Bar No. 235548)
3    Email: jarrod@mcfarlinlaw.com
     Hayden T. Traver (State Bar No. 317428)
4    Email: hayden@mcfarlinlaw.com
     4 Park Plaza, Suite 1025
5    Irvine, California 92614
     Telephone: (949) 544-2640                                                  JS-6
6    Fax: (949) 336-7612
7    Attorneys for Plaintiff
     GUY FAIRON
8
9                             UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11
12   GUY FAIRON, an Individual,                    Case No.: 8:18-cv-01429
13                       Plaintiff,                Judge: Hon. James V. Selna
                                                   Dept: 10C
14                       v.
15   SPOONS BAR & GRILL, a business ORDER FOR JOINT STIPULATION
     of unknown form; TRAVIS TIRET       FOR DISMISSAL WITH PREJUDICE.
16   PARTNERSHIP, L.P., a California
     limited partnership; and Does 1-10,
17   Inclusive ,
18                        Defendants.
19
20
21
22
23
24
25
26
27
28
                                                   -1-
                               NOTICE OF VOLUNARY DISMISSAL OF ENTIRE ACTION.
1          WHEREAS, Defendant SPOONS BAR & GRILL (“SPOONS”), TRAVIS
2    TIRET PARTNERSHIP, L.P., (“TIRET”) (collectively, the “Defendants”) on one
3    hand, and Plaintiff GUY FAIRON (“FARION”) on the other hand, stipulated,
4    through their respective attorneys of record, pursuant to Federal Rule of Civil
5    Procedure Rule 41(a), that all claims and demands asserted by FAIRON in this
6    action shall be dismissed with prejudice, each party to bear their own costs and
7    attorney’s fees; and
8          WHEREAS, it appears to the Court that the terms of the stipulation appear
9    proper, and upon good cause showing,
10         IT IS HEREBY ORDERED that all claims and demands asserted by
11   FAIRON in this action shall be and hereby are dismissed.
12         IT IS HEREBY ORDERED with prejudice, each party to bear their own
13   costs and attorney’s fees.
14
15   DATED: November 26, 2018                  UNITED STATES DISTRICT COURT
16
17
18                                                     By:
19                                                             Hon. JAMES V. SELNA
20
21
22
23
24
25
26
27
28
                                                 -2-
                             NOTICE OF VOLUNARY DISMISSAL OF ENTIRE ACTION.
